Citation Nr: 1613617	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for chronic thoracic strain, also claimed as a dorsal spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO declined to reopen the claim for service connection for chronic lumbosacral strain and denied the claim for service connection for chronic thoracic strain. 

In June 2011, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript is of record.  The Board issued a decision in September 2013, in which it reopened the claim for service connection for chronic lumbosacral strain and remanded that, and the claim for service connection for chronic thoracic strain, also claimed as a dorsal spine condition, for additional development.

The Board issued a decision in September 2014 decision, which denied the claims for service connection for a lumbar spine disability and chronic thoracic strain, also claimed as a dorsal spine condition.  The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Remand (Joint Motion), the parties requested that the Court vacate the September 2014 Board decision.  In a May 2015 Order, the Court granted the Joint Motion.  The claims were remanded by the Board in July 2015 for additional development.  They have been returned for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

While further delay is regrettable, the Board finds that remand is necessary. 

In November 2015, the AOJ issued a Supplemental Statement of the Case (SSOC) to the Veteran on the lumbar spine and thoracic strain issues.  Although his representative received a copy of the SSOC, it is clear the Veteran did not.  In     this regard, in December 2015, the SSOC was returned as undeliverable, despite containing the correct address for the Veteran on the cover letter; the address on the envelope is obscured, however.  There does not appear to be a notation in the file that the document was resent following its return.  In February 2016, the Veteran sent correspondence to the VA Claims Intake Center noting his receipt of a July 2015 letter from the Board indicating that his claim was remanded to the AOJ, but that he has heard nothing on his claim since that time.

To ensure appropriate due process procedures have been followed in this case, the case is remanded to provide the Veteran with a copy of the November 2015 SSOC.  See Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board).

Accordingly, the case is REMANDED for the following action:

Resend the November 2015 Supplemental Statement of the Case to the Veteran at his current address, and afford him the appropriate period to respond.  The case should then be returned to the Board for further appellate action, as necessary.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





